Title: To Thomas Jefferson from John Adams, 11 September 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvr. Square 11th. Septemr. 1785.

In answer to your enquiry in your letter of the 4th. inst. I can only say that I knew Mr. Matzei at Paris and that he made long journeys. But in what stile he lived and at what expence he travelled I know not. He always made a genteel appearance without any unnecessary show, and kept good Company wherever he went. I observed this in Paris and heard of it in Holland. In Italy it could not be otherwise, for he is well known and esteemed there as I have always heard and particularly within these few days from the Genoese Ambassador and General Paoli; both of whom enquired of me, very respectfully, after Mr. Mazzei, at the Drawing Room, of their own motion. Knowing as you and I do how little way a thousand pounds go, in expences of living, if I were to guess at his expences, altho’ he had not a house and train of Servants to maintain, nor a table that I know of, yet, considering the indispensible article of Cloaths, Carriage, Postage and Stationary, as well as the ordinary expences of Apartments, travelling and all the rest, I could not undertake to pay his way for a less Sum.
I am, dear Sir, Yrs: &c: &c.
